                      IN THE UNITED STATES DISTRICT COURT                              JU6 - 8 ZUl^
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division                           CLERK, U.S. DISTRICT COURT
                                                                                         RICHMOND. VA


MARVIN BELLAMY,

       Plaintiff,

V.                                                                   Civil Action No.3:18CV137

KEITH DAVIS,efflA,

       Defendants.

                                 MEMORANDUM OPINION


       James Bellamy, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C.§ 1983 action. On February 21,2015, Bellamy was incarcerated to Sussex II. (ECF No. 1,

at 4.)^ On that date, Bellamy alleges that he was assaulted by four other inmates. {Id.) Defendants

Evans and Smith responded to the disturbance with their K-9 dogs. {Id.) Although Bellamy "was

no longer engaged in any acts of disturbance," Defendants Evans and Smith instructed their dogs

to attack him. {Id.) Defendants Evans and Smith allowed their dogs to continue to attack Bellamy

even after Bellamy had surrendered. {Id.) Defendant Smith then punched Bellamy in the left eye.

{Id. at 4-5.) Bellamy demands monetary damages. {Id. at 6.)

       The matter is before the Court on the Motion for Summary Judgment filed by Defendants

Evans and Smith.^ Defendants move for summary judgment on the ground that Bellamy's claim

is barred by the relevant statute of limitations. Bellamy has responded. For the reasons set forth

below,the Motion for Suimnary Judgment(ECF No. 25)will be GRANTED.



       ^ The Court employs the pagination assigned by the CM/ECF docketing system. The Court
corrects the capitalization in the quotations from Bellamy's submissions.

       ^ By Memorandum Opinion and Order entered on November 19,2018,the Court dismissed
all claims against Defendant Davis.
                          I. SUMMARY JUDGMENT STANDARD

       Summaryjudgment must be rendered "ifthe movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P.

56(a). It is the responsibility of the party seeking summary judgment to inform the court of the

basis for the motion, and to identify the parts of the record which demonstrate the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, All U.S. 317,323(1986). "[Wjhere

the nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary

judgment motion may properly be made in reliance solely on the pleadings, depositions, answers

to interrogatories, and admissions on file." Id. at 324 (internal quotation marks omitted). When

the motion is properly supported,the nonmoving party must go beyond the pleadings and,by citing

affidavits or '"depositions, answers to interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'" Id.(quoting former Fed. R.Civ. P.56(c)and

56(e)(1986)).

                                       II.      ANALYSIS

       Because there is no explicit statute of limitations for 42 U.S.C. § 1983 actions, courts

borrow the personal injury statute oflimitations from the relevant state. Nasim v. Warden,64 F.3d

951,955(4th Cir. 1995)(citing Wilson v. Garcia,471 U.S. 261,266-69(1985)). Virginia applies

a two-year statute of limitations to personal injury claims. See Va. Code Ann. § 8.01-243(A)

(West 2019). Hence, Bellamy was required to have filed his Complaint within two years from

when the underlying claim accrued. "A claim accrues when the plaintiff becomes aware of his or

her injury. United States v. Kubrick,444 U.S. Ill, 123(1979), or when he or she 'is put on notice

... to make reasonable inquiry' as to whether a claim exists." Almond v. Sisk, No. 3:08cvl38,
2009 WL 2424084, at *4(E.D. Va, Aug. 6, 2009)(omission in original)(quoting Nasim,64 F.3d

at 955).

       Here, Bellamy's claims accrued as of February 21, 2015, the date Defendants allegedly

used excessive force against his person. Bellamy, however, did not file his complaint until

February 20, 2018, almost three years later.^ Thus, the action is barred by the relevant statute of

limitations unless Bellamy demonstrates some basis for excusing his late filing.

       Although not argued by Bellamy,the United States Court ofAppeals for the Fourth Circuit

recently concluded the limitation period may be equitable tolled for a prisoner while he exhausts

his administrative remedies as required by 42 U.S.C. § 1997e(a). See Battle v. Ledford,912 F.3d

708, 719 (4th Cir. 2019). Nevertheless, even with the benefit of equitable tolling, Bellamy's

Complaint remains untimely. The record does not indicate that Bellamy was attempting to exhaust

his administrative remedies for his current claim after June of 2015. (See, e.g., ECF No. 28—2, at

23.) Thus, even with the benefit of equitable tolling, Bellamy was required to file his Complaint
at the latest, by July 1,2017. He failed to do so. Accordingly, the action is barred by the statute

oflimitations. The Motion for Summary Judgment(ECF No.25)will be GRANTED. The action

will be DISMISSED.

        An appropriate Order will accompany this Memorandum Opinion.




   0
Date
Richmond, Viiginia                            JohnA.Gibney,Jr.
                                              United States DtstnctJi



        ^ This is the date that Bellamy executed his Complaint and presumably handed it to prison
officials for mailing to this Court.(ECF No. 1,at 6.) Accordingly,Bellamy's Complaint is deemed
filed as ofthat date. Lewis v. Richmond City Police Dep% 947 F.2d 733^136(4th Cir. 1991).
